Case 1:20-cv-03174-LTB Document 6 Filed 10/23/20 USDC Colorado Page 1 of 5




                  JOHNSON v. MICRO-MOM SCOOTERS, LLC

                              EXHIBIT A TO

                   DEFENDANT’S NOTICE OF REMOVAL
Case 1:20-cv-03174-LTB Document 6 Filed 10/23/20 USDC Colorado Page 2 of 5




                                         DATE FILED: September 11, 2020 2:05 PM
                                         FILING ID: 24BB67E72A637
                                         CASE NUMBER: 2020CV30722
Case 1:20-cv-03174-LTB Document 6 Filed 10/23/20 USDC Colorado Page 3 of 5
Case 1:20-cv-03174-LTB Document 6 Filed 10/23/20 USDC Colorado Page 4 of 5
Case 1:20-cv-03174-LTB Document 6 Filed 10/23/20 USDC Colorado Page 5 of 5
